DETAILED ACTION
	Examiner acknowledges applicant’s remarks and amendments dated 5/17/2022, and entering into AFCP program.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 5/17/2022, with respect to office action dated 2/23/2022 have been fully considered and are persuasive.  The rejections of 2/23/2022 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mark D. Pratt (#45,794) on 5/27/2022.
	The application has been amended as follows:
4. (currently amended) The heat amount measuring method according to claim 3, further
comprising:
	a step of calculating a heat amount of the heating component by using a heat amount of
heat transmitted from the heating component to the substrate and at least one of the first heat
amount, the second heat amount, and the third heat amount.

Reason for Allowance
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a heat amount measuring apparatus/method for measuring a heat amount of a heating component mounted on a substrate, the apparatus comprising: a controller; a computing unit; and a heat-transferring component including a Peltier element that transfers and receives heat to and from the heating component, wherein the controller measures a first heat amount of heat transmitted from the heating component to the heat-transferring component, a first heating component temperature of the heating component, and a first substrate temperature of the substrate, while current flows to the heating component and the heating component generates heat, and measures a second heat amount of heat transmitted from the heating component to the heat-transferring component, a second heating component temperature of the heating component, and a second substrate temperature of the substrate, while current flows to the heating component and the heating component generates heat after the controller changes an output of the heat-transferring component, and the computing unit calculates a heat amount of heat transmitted from the heating component to the substrate by using the first heat amount, the first heating component temperature, the first substrate temperature, the second heat amount, the second heating component temperature, and the second substrate temperature, wherein the controller measures the first substrate temperature and the second substrate temperatures at a measurement point on the substrate that is a distance apart from the heating component.

The closest reasonable prior art reference is Iwaki (JP-2002014065) teaches a heat amount measuring apparatus for measuring a heat amount of a heating component mounted on a substrate, the apparatus comprising: a controller; a computing unit; and a heat-transferring component including a Peltier element that transfers and receives heat to and from the heating component, wherein the controller measures a first heat amount of heat transmitted from the heating component to the heat-transferring component, a first heating component temperature of the heating component, and a first substrate temperature of the substrate, while current flows to the heating component and the heating component generates heat, and measures a second heat amount of heat transmitted from the heating component to the heat-transferring component, a second heating component temperature of the heating component, and a second substrate temperature of the substrate, while current flows to the heating component and the heating component generates heat after the controller changes an output of the heat-transferring component, and the computing unit calculates a heat amount of heat transmitted from the heating component to the substrate by using the first heat amount, the first heating component temperature, the first substrate temperature, the second heat amount, the second heating component temperature, and the second substrate temperature.  However, Iwaki does not teach the controller measures the first substrate temperature and the second substrate temperatures at a measurement point on the substrate that is a distance apart from the heating component.

The secondary reference, Yasuhi et al. (JP-5917267) teaches a heat measuring apparatus of an electronic components with plurality of temperature sensors around the electronic component.  However, Yasuhi does not teach the controller measures the first substrate temperature and the second substrate temperatures at a measurement point on the substrate that is a distance apart from the heating component.
. 

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, suggest a heat amount measuring apparatus/method for measuring a heat amount of a heating component mounted on a substrate, the apparatus comprising: a controller; a computing unit; and a heat-transferring component including a Peltier element that transfers and receives heat to and from the heating component, wherein the controller measures a first heat amount of heat transmitted from the heating component to the heat-transferring component, a first heating component temperature of the heating component, and a first substrate temperature of the substrate, while current flows to the heating component and the heating component generates heat, and measures a second heat amount of heat transmitted from the heating component to the heat-transferring component, a second heating component temperature of the heating component, and a second substrate temperature of the substrate, while current flows to the heating component and the heating component generates heat after the controller changes an output of the heat-transferring component, and the computing unit calculates a heat amount of heat transmitted from the heating component to the substrate by using the first heat amount, the first heating component temperature, the first substrate temperature, the second heat amount, the second heating component temperature, and the second substrate temperature, wherein the controller measures the first substrate temperature and the second substrate temperatures at a measurement point on the substrate that is a distance apart from the heating component.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855